Citation Nr: 1629512	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-09 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a service-connected disability.

5.  Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety and depression), to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for erectile dysfunction, to include as secondary to a service-connected disability.

7.  Entitlement to service connection for peripheral vascular disease, left lower extremity, to include as secondary to a service-connected disability.

8.  Entitlement to service connection for peripheral vascular disease, right lower extremity, to include as secondary to a service-connected disability.

9.  Entitlement to service connection for peripheral neuropathy, right upper extremity, to include as secondary to a service-connected disability.

10.  Entitlement to service connection for peripheral neuropathy, left lower extremity, to include as secondary to a service-connected disability.

11.  Entitlement to service connection for peripheral neuropathy, right lower extremity, to include as secondary to a service-connected disability.

12.  Entitlement to service connection for peripheral neuropathy, left upper extremity, to include as secondary to a service-connected disability.

13.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 1980.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, Wisconsin.  

While the Veteran has expressly filed a claim of service connection for anxiety and depression in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that it is appropriate to characterize the claim broadly as one of entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.

The issues of entitlement to service connection for tinnitus, diabetes mellitus type II, erectile dysfunction, and peripheral vascular disease of the lower extremities as well as the issue of entitlement to a TDIU will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss did not manifest within one year of the Veteran's discharge from service and it is not shown to be causally or etiologically related to any disease, injury, or incident during service.

2.  Affording the Veteran the benefit of the doubt, his current diagnosis of hepatitis C is related to service.

3.  The Veteran does not have a current diagnosis of an acquired psychiatric disorder during, or prior to, the pendency of the claim. 

4.  The Veteran does not have a current diagnosis of a peripheral neuropathy, right upper extremity during, or prior to, the pendency of the claim. 

5.  The Veteran does not have a current diagnosis of a peripheral neuropathy, left lower extremity during, or prior to, the pendency of the claim.

6.  The Veteran does not have a current diagnosis of a peripheral neuropathy, right lower extremity during, or prior to, the pendency of the claim.

7.  The Veteran does not have a current diagnosis of a peripheral neuropathy, left upper extremity during, or prior to, the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Affording the Veteran the benefit of the doubt, the criteria for service connection for hepatitis C have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for service connection for peripheral neuropathy, right upper extremity, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for peripheral neuropathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

6.  The criteria for service connection for peripheral neuropathy, right lower extremity, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

7.  The criteria for service connection for peripheral neuropathy, left upper extremity, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

      A.  Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran contends that he currently has bilateral hearing loss as a result of his in-service exposure to excessive noise during his military service.  His military occupational specialty (MOS) was a Jet Engine Mechanic.  As such, his claim of in-service noise exposure is presumed credible and an in-service injury of acoustic trauma is acknowledged. 

The Veteran's available service treatment records are negative for hearing loss during service. Significantly, an audiological examination report conducted during his service in July 1977 reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
5
10
20
Left Ear
5
5
0
15
20

The Veteran filed a claim for service connection for bilateral hearing loss in October 2010.  

The Veteran was afforded a VA audiological examination in March 2011.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
5
5
40
40
Left Ear
5
10
5
45
45



Speech discrimination
Right Ear
94%
Left Ear
96%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  
Therefore, as the Veteran has a current diagnosis of bilateral hearing loss, the remaining inquiry is whether such is related to his in-service noise exposure.

The March 2011 VA examiner noted the Veteran's military and post-military noise exposure.  Specifically, the Veteran reported a history of in-service noise exposure (i.e., being around jets) as well as a post-service history of noise exposure (i.e., being around construction).  It was noted that the Veteran had normal hearing in August 1976 and July 1977.  No further audiological examinations were found.  The Veteran's service treatment records were negative for complaints of hearing loss.  The examiner noted that the Veteran was seen for ear infections in 2002 and 2005 but indicated that these would be too far removed from service to tie them to service.  Given the normal findings in service and the lack of complaints of hearing loss either in service or within a year after service indicates that the Veteran's hearing loss, more than likely, occurred after his period of service.

Based on the foregoing, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current bilateral hearing loss.  As above, the March 2011 VA examiner reviewed the claims file, interviewed the Veteran, and performed an audiological examination.  He specifically noted the Veteran's normal audiological evaluations during service, his history of noise exposure both during and after service, and opined that it was less likely than not that hearing loss is related to military service.

The Board accords great probative weight to the March 2011 VA examiner's opinion as such is predicated on an interview with the Veteran; a detailed review of his records, including his in-service audiological examinations; and an audiometric examination.  Moreover, the March 2011 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  There is no contrary medical opinion of record. 

Furthermore, the Board notes that there is no evidence of audiometric test results reflecting an upward shift in tested thresholds in service, as was the case in Hensley, supra. 

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert, 21 Vet. App. at 462 (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current hearing loss and his in-service noise exposure.

In this regard, assessing the impact noise has on an individual's ability to hear involves consideration of the way humans process noise and the type, frequency, and volume of noise exposure.  There is no indication that the Veteran possesses an expertise in such area.  Moreover, he has offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current bilateral hearing loss.  Therefore, as the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.

Furthermore, the Veteran has not alleged a continuity of hearing loss symptomatology.  As the Veteran was discharged from service in December 1980 and his hearing loss symptoms did not begin for over one year after service, the Board finds that there is no continuity of symptomatology with respect to his bilateral hearing loss.

Therefore, while the Board has also considered whether service connection is warranted for bilateral sensorineural hearing loss, on a presumptive basis, the record fails to show that the Veteran manifested such within the first year following his active duty service discharge in December 1980.  Similarly, he has not alleged a continuity of symptomatology.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for bilateral hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


      B.  Hepatitis C

The Veteran contends that he has hepatitis C as the result of his active military service.  Specifically, the Veteran contends that he contracted hepatitis C as a result of air gun injections he received during his military service.

Service treatment records are silent as to any complaints of or treatment for hepatitis C or any symptoms thereof.  Post-service treatment records first show that the Veteran was diagnosed with hepatitis C in November 2002.

There are no VA regulations specifically dealing with service connection for hepatitis C.  Therefore, for service connection to be granted in this case for hepatitis C, the evidence must show that the Veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury or event and the Veteran's hepatitis C.  Risk factors for hepatitis C include intravenous drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  The fast letter indicates, in its conclusion, that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It also noted that transmission of the hepatitis C virus with air gun injections was "biologically plausible," notwithstanding the lack of any scientific evidence so documenting.  It noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

The Veteran was afforded a VA general examination in March 2011.  The examiner noted that the Veteran's service treatment records were negative for any evaluation or treatment regarding hepatitis of any kind.  It was noted when the Veteran was seen at the Phoenix VA, in November 2002, routine laboratory studies revealed a positive hepatitis C test.  There were attempts made to contact the Veteran several times, but he never returned calls.  Periodically, over the years, at different VA facilities, he has had repeated hepatitis C tests, all of which have been positive.

In August 2010, the Veteran had the hepatitis C quantitative test done which was extremely elevated at 5,664,407.  The Veteran then relocated to Wisconsin and reestablished healthcare at the Milwaukee VA in the fall of 2010.  He was referred to the GI Clinic for evaluation of his hepatitis C and seen in November 2010.  After initial history and physical and laboratory studies, he was seen back for followup in December 2010 and was recommended to undergo a liver biopsy, which was scheduled in January 2011.  However, the Veteran canceled the appointments and has still not undergone a liver biopsy.  His records are completely negative for any actual treatment for the hepatitis C, because the Veteran has never had a liver biopsy done.  The VA primary care provider, in March 2005, under the hepatitis C risk assessment, listed "tattoo/repeated body piercing."  No other risk factors have been listed for his hepatitis C.

The examiner noted that the Veteran's records were negative for any intervenous drug abuse, intranasal cocaine use, blood transfusions before 1992, multiple sexual partners, or healthcare employment.  The Veteran denied any of these risk factors.  He also denied ever having a liver biopsy or treatment for this condition.  He denied ever being hospitalized for any problems related to hepatitis C such as ascites, jaundice, bleeding problems, fever, chills, nausea, vomiting, unexplained weight loss, or fatigue.  The Veteran claimed that, over the last four months, he had had four episodes of mid abdominal periumbilical pain, lasting about five minutes, that suddenly occur and then spontaneously resolves within five minutes.  He denied any associating symptoms such as nausea, vomiting, fever, chills, diarrhea, bloating, ascites, or radiation of pain to the right upper quadrant.  The Veteran stated his last episode was about one month earlier and he had never been evaluated for this
abdominal pain.  

Per risk factors assessment, the Veteran reported one tattoo, of his right arm, that he received in 1979, while stationed in New York.  He also reported having a left pierced ear that he got before the military, in 1972/1973.  He denied any other body piercings.  He denied any other risk factors.  The Veteran felt that the vaccinations he received through the air gun may have possibly exposed him to other soldiers' blood, which he felt may be the source for his hepatitis C.  He denied any other signs or symptoms related to the hepatitis C.  He denied any interference or needing assistance with activities of daily living related to the hepatitis C.

The Veteran had a history of a left ear piercing before military and a tattoo of the right arm.  Vaccinations with use of the air gun has a 0 to <1% risk of developing hepatitis C.  The March 2011 VA examiner discussed this case with Dr. J.H., who is a specialist in liver disease and hepatitis.  Based on the Veteran's reported risk assessment, his tattoo and left ear piercing carry a higher risk of developing hepatitis C than receiving vaccinations via an air gun; therefore, the chronic hepatitis C is less likely as not to have been caused by nor permanently aggravated beyond normal progression by the vaccines received in service via air gun.

In an August 2011 addendum opinion, the VA examiner wrote that there was insufficient evidence to show high risk sexual behavior in service.  It was noted that the Veteran had denied high risk behaviors, additionally.  Therefore, the hepatitis C
was more likely due to body piercing or tattoo(s), as previously opined.

Also of record are VA treatment records dated through December 2013.  Significantly, in an August 2012 VA treatment record the Veteran indicated that he was infected with hepatitis C due to air gun injections in service in 1976 and also reported that he had a tattoo in 1976.

Based on the foregoing evidence, the Board finds that service connection for hepatitis C is warranted.  While the Veteran contends that his hepatitis C is due to air gun injections in service and the March 2011 VA examiner opined that such was not the likely source of the Veteran's hepatitis C, the March 2011 VA examiner did relate the Veteran's hepatitis C to a 1979 in-service tattoo.  Significantly, there is no confirmation in the Veteran's service treatment records that he did, in fact, receive a tattoo during his military service.  Also, the Veteran's statement during August 2012 VA treatment that he received his tattoo in 1976 and contradicts the history the Veteran provided to the March 2011 VA examiner about receiving the tattoo in 1979.  While such is negative evidence in this case, the Board will afford the Veteran the benefit of the doubt with regard to his assertion that he received his tattoo in service.  Significantly, the Veteran entered service on December 22, 1976 so, even if he received his tattoo in 1976 instead of 1979, such history is still consistent with a tattoo in service.  

Significantly, there is no evidence that the Veteran engaged in high-risk sexual practices after his discharge from service, nor is there any other evidence of record such as a blood transfusion after discharge from service but prior to 1989; any evidence of illicit drug use, particularly intravenous drugs or intranasal cocaine use; or, any other noted risk factors post-service.

Accordingly, the Board finds that the evidence of record in this case supports the finding that the Veteran's hepatitis C is the result of a tattoo received during military service; therefore, by resolving all doubt in the Veteran's favor, the Board finds that service connection for hepatitis C is warranted on the evidence of record.  See 38 C.F.R. §§ 3.102, 3.303.  In so concluding, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App.at 55-56.
	


	C.  Acquired psychiatric disorder

The Veteran contends that he has an acquired psychiatric disorder as secondary to a service-connected disability. 

Service treatment records show some psychiatric problems during service.  Specifically, an August 1980 treatment record shows that the Veteran was having marital problems and as assessment of "marital discord" was given.  

Post-service treatment records also show some psychiatric problems.  VA treatment records dated from June through December 1993 show that the Veteran was depressed and anxious about being unemployed, separated from his daughter, and having recently been accused of violating a restraining order, for which he was reportedly charged with a felony and spent 52 days in jail.  However more recent VA treatment records are negative for psychiatric problems.  Significantly, VA treatment records show negative depression screenings in July 2011, July 2012, and October 2013.  

The Veteran submitted a claim for service connection for anxiety/depression secondary to medical ailments in October 2010.  In connection with the Veteran's claim, he was afforded a VA psychiatric examination in March 2011.  The examiner reviewed the claims file, examined the Veteran, and opined that there was no evidence of a psychiatric disorder.  The examiner wrote that the Veteran's worries are related to his chronic medical problems but that this degree of worry and concern does not constitute a diagnosis in the DSM-IV.  

Here, review of the medical evidence of record indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, a diagnosed acquired psychiatric disorder.  Because the Veteran has not received a diagnosis for an acquired psychiatric disorder, he has not met the first criteria of service connection, and his claim fails.  

The Board observes that the Veteran has complained of depression/anxiety and asserted that this is related to his military service and/or a service-connected disability.  As a layperson, the Veteran is competent, as a layperson, to report that about which he has personal knowledge-to include his own symptoms. See, e.g., Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App. at 93.  However, none of the medical evidence of record reflects a diagnosis of a current acquired psychiatric disorder -much less, an acquired psychiatric disorder to have had its onset during military service-and neither the Veteran nor his representative have presented or identified any such evidence or opinion. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, such evidence provides no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental medical matter of current disability-here, one requiring a medical diagnosis-a  matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence does not establish the existence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for an acquired psychiatric disorder is denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met with regard to this claim. 

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

      D.  Peripheral neuropathy, bilateral upper and lower extremities

The Veteran contends that he has peripheral vascular disease of the bilateral upper and lower extremities as secondary to his diabetes mellitus. 

Service treatment records are negative for any indications of peripheral neuropathy.  The Veteran was diagnosed with diabetes mellitus in August 2002 and VA treatment records show notations of diabetic neuropathy as early as September 2011.

The Veteran submitted a claim for service connection for peripheral neuropathy secondary to diabetes in October 2010.  In connection with the Veteran's claim, he was afforded a VA general examination in March 2011.  The examiner reviewed the claims file and noted that a review of the Veteran's VA treatment records are negative for any evidence of diabetic related neuropathy.  The examiner noted that the Veteran first reported problems of numbness and tingling of the left arm and hand in 2003, when seen at the VA in Pennsylvania.  No specific neuropathy was diagnosed at that time.  This was only one year after his diabetes was diagnosed, and the diabetes was well controlled at that time.  When the Veteran reestablished care at this VA in October 2010, his neurological examination revealed normal sensation, and there were no reported complaints of numbness or tingling involving the hands and feet.

When the Veteran was then seen by his primary provider in January 2011, he only reported complaints of numbness and tingling of the left arm that was felt to be related to a left shoulder problem in the past.  Again, his primary provider did not find any evidence of diabetic related neuropathy.  When the Veteran was seen by the Peripheral Vascular Board in January 2011, he also complained of numbness and tingling of the hands and feet.  It was noted that his claudication symptoms may be related to diabetic neuropathy, but it was also suggested for the Veteran to undergo a lumbar spine evaluation to rule out any disc disease.  His primary provider, in January 2011, diagnosed the veteran with neuropathy; however, there were no subjective complaints, and his neurological examination was completely normal. 

Neurological examination was normal again in March 2011 and the VA examiner wrote that there was no evidence to warrant a diagnosis of neuropathy involving the hands or feet. 

Here, review of the medical evidence of record indicates that the Veteran does not have, and has not at any point pertinent to this appeal had, peripheral neuropathy of any extremity.  Because the Veteran has not received a diagnosis of peripheral neuropathy of any extremity, he has not met the first criteria of service connection, and his claim fails.  

The Board observes that the Veteran has complained of neurological problems in his extremities and asserted that this is related to his military service and/or a service-connected disability.  As above, as a layperson, the Veteran is competent, as a layperson, to report that about which he has personal knowledge-to include his own symptoms. See, e.g., Layno, 6 Vet. App. at 470; Grottveit, 5 Vet. App.at 93.  However, none of the medical evidence of record reflects a diagnosis of current peripheral neuropathy of the extremities -much less, peripheral neuropathy of the extremities that can be related to military service-and neither the Veteran nor his representative have presented or identified any such evidence or opinion. 

In addition to the medical evidence, in adjudicating this claim, the Board has considered the assertions of the Veteran and his representative; however, such evidence provides no basis for allowance of the claim.  As indicated above, this claim turns on the fundamental medical matter of current disability-here, one requiring a medical diagnosis-a  matter within the province of trained medical professionals.  See Jones, 7 Vet. App. at 137-38.  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain, 11 Vet. App. at 127, citing Espiritu, 2 Vet. App. at 492.  See also Routen, 10 Vet. App. at 186 ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. § 3.303.  Thus, where, as here, competent evidence does not establish the existence of the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In the instant case, the claim for service connection for peripheral neuropathy of the extremities must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met with regard to this claim. 

For all the foregoing reasons, the Board finds that the claim for service connection for peripheral neuropathy of the extremities must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.
 
Service connection for hepatitis C is granted.

Service connection for an acquired psychiatric disorder is denied.

Service connection for peripheral neuropathy, right upper extremity, is denied.

Service connection for peripheral neuropathy, left lower extremity, is denied.

Service connection for peripheral neuropathy, right lower extremity, is denied.

Service connection for peripheral neuropathy, left upper extremity, is denied.


REMAND

With regard to the tinnitus issue, the Veteran contends that he currently has tinnitus as a result of his in-service exposure to excessive noise during his military service.  As above, his MOS in service was Jet Engine Mechanic.  As such, his claim of in-service noise exposure is presumed credible and an in-service injury of acoustic trauma is acknowledged.  The Veteran's service treatment records are negative for tinnitus during service.  The first evidence of tinnitus is the Veteran's claim for service connection for in October 2010.  

As above, the Veteran was afforded a VA audiological examination in March 2011 and was noted to have a diagnosis of tinnitus.  Furthermore, tinnitus is readily observable by laypersons and does not require medical expertise to establish its existence. See Charles v. Principi, 16 Vet. App. 370 (2002).  The March 2011 VA examiner noted the Veteran's military and post-military noise exposure.  Specifically, the Veteran reported a history of in-service noise exposure (i.e., being around jets) as well as a post-service history of noise exposure (i.e., being around construction).  It was noted that the Veteran had normal hearing in August 1976 and July 1977.  No further audiological examinations were found.  The Veteran's service treatment records were negative for complaints of hearing loss or tinnitus.  The examiner noted that the Veteran was seen for ear infections in 2002 and 2005 but indicated that these would be too far removed from service to tie them to service.  Given the normal findings in service and the lack of complaints of hearing loss or tinnitus either in service or within a year after service indicates that the Veteran's hearing loss, more than likely, occurred after his period of service.

Unfortunately, while the March 2011 VA examiner provided a nexus an opinion regarding the Veteran's claimed hearing loss, he failed to provide an opinion regarding the Veteran's claimed tinnitus.  On remand, such an opinion should be obtained.

With regard to the diabetes mellitus issue, the Veteran contends that such is related to his now service-connected hepatitis C.  In support of this assertion, the Veteran submitted a February 1999 article from "Hepatology" entitled "Association of Diabetes Mellitus and Chronic Hepatitis C Virus Infection."  This article suggests that hepatitis C virus infection may be an additional risk factor for the development of diabetes mellitus.  As above, the Veteran was afforded a VA general examination in March 2011 wherein the examiner noted a diagnosis of diabetes mellitus type II since August 2002.  However, the examiner did not provide an etiology opinion regarding the Veteran's diabetes mellitus, finding that since the opinion for hepatitis C was not in favor of the Veteran, the secondary claimed conditions did not warrant any further opinion.  As above, service connection for hepatitis C is now in effect.  As such, on remand an etiology opinion regarding the relationship between the Veteran's diabetes mellitus and his now service-connected hepatitis C should be obtained.

With regard to the erectile dysfunction issue, the Veteran contends that such is related to his diabetes mellitus type II and/or hepatitis C.  A March 2011 VA general examination noted complaints of erectile dysfunction as early as November 2010.  The examiner diagnosed erectile dysfunction and indicated that it was most likely multifactorial as the Veteran's diabetes mellitus, hypertension, and peripheral vascular disease can equally cause erectile dysfunction.  As the Veteran's erectile dysfunction has been related to his diabetes mellitus, such claims are inextricable intertwined and the erectile dysfunction claim must be remanded along with the diabetes mellitus claim.

With regard to the peripheral vascular disease issues, the Veteran contends that such are secondary to his diabetes mellitus type II and/or hepatitis C.  VA treatment records show an impression of peripheral vascular disease as early as November 2010.  The Veteran was afforded a VA general examination in March 2011 and the examiner diagnosed chronic peripheral vascular disease, both lower extremities, with limitations in walking and standing secondary to claudication pain.  However, no etiology opinion was provided regarding the etiology of the Veteran's peripheral vascular disease.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, additional medical opinion is required on remand.

With regard to the TDIU issue, such claim is inextricably intertwined with the remanded claims for service connection as the outcome of the latter claims may impact whether the Veteran meets the requirements for a TDIU.  Specifically, a review of the record shows that the Veteran last worked as a welder in October 2010 and the March 2011 VA examiner opined that the Veteran's peripheral vascular disease of the lower extremities prohibits the Veteran from sustaining and maintaining substantially gainful employment with any heavy or light manual labor work.  Furthermore, the Veteran was awarded disability benefits from the Social Security Administration in February 2011 for peripheral arterial disease effective October 2010.  Therefore, adjudication of the TDIU claim must be deferred pending the outcome of such claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Additionally, while on remand, the Veteran should be provided with an opportunity to identify any VA or non-VA healthcare provider who have treated him for his claimed disorders, and an attempt should be made to obtain these records.  Significantly, the most recent medical records in the claims file are VA treatment records dated in December 2013.  As such, on remand, efforts should be made to obtain any outstanding records.  


Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran an opportunity to identify any healthcare provider who treated him for his claimed disorders since service.  After obtaining any necessary authorization from the Veteran, obtain all identified records, to include VA treatment records dated since December 2013.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, after securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Return the claims file to the VA examiner who conducted the Veteran's March 2011 VA audiological examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the March 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions...

The examiner should provide an opinion as to whether the Veteran's tinnitus is at least as likely as not (i.e., a 50 percent or greater probability) the result of injury or disease incurred or aggravated in service, particularly, the claimed in-service noise exposure.  

In doing so, the examiner should consider the Veteran's MOS in service as a Jet Engine Mechanic and is informed that the Veteran's in-service noise exposure is presumed credible and an in-service injury of acoustic trauma is acknowledged.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3. Return the claims file to the VA examiner who conducted the Veteran's March 2011 VA general examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the March 2011 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.

The examiner should provide an opinion as to the following:

(A)  The examiner should opine whether the Veteran's diabetes mellitus type II, erectile dysfunction, and/or peripheral vascular disease of either lower extremity at least as likely as not (i.e., a 50 percent or greater probability) had their onset in, or are otherwise related to, his military service.

(B)  The examiner should also opine whether it is at least as likely as not that the Veteran's diabetes mellitus type II, erectile dysfunction, and/or peripheral vascular disease of either lower extremity are caused by his service-connected hepatitis C.  

(C)  The examiner should opine whether it is at least as likely as not that the Veteran's diabetes mellitus type II, erectile dysfunction, and/or peripheral vascular disease of either lower extremity are aggravated by his service-connected connected hepatitis C.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

(D)  If the examiner relates the Veteran's diabetes mellitus type II or the Veteran's service-connected hepatitis C, the examiner should also opine whether the Veteran's erectile dysfunction and/or peripheral vascular disease of either lower extremity are related to his diabetes mellitus type II.

In doing so, the examiner should address the February 1999 article from "Hepatology" entitled "Association of Diabetes Mellitus and Chronic Hepatitis C Virus Infection" suggesting that hepatitis C virus infection may be an additional risk factor for the development of diabetes mellitus.  The examiner should also address the opinion in the March 2011 VA examination that the Veteran's erectile dysfunction was most likely multifactorial as the Veteran's diabetes mellitus, hypertension, and peripheral vascular disease can equally cause erectile dysfunction.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.   After completing the above actions, to include any   other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


